DETAILED ACTION
This action is responsive to the application filed 11/8/2021.
Claims 1-26 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 11,170,066, in view of Gabriel, et al., U.S. PGPUB No. 2015/0262069 (“Gabriel”). 
Although the claims at issue are not identical, they are not patentably distinct from each other, as the limitations are taught or suggested by the ‘066 patent when viewed in light of the prior art. The ‘066 patent teaches a system for personalization of digital displayed media comprising: 
one or more processing modules; and one or more non-transitory storage modules storing computing instructions configured to run on the one or more processing modules (Claim 1, one or more processing modules; and one or more non-transitory storage modules storing computing instructions configured to run on the one or more processing modules) and perform acts of: 
using personalization logic configured to be adaptable among two or more channels to: evaluate one or more user conditions of a user to determine one or more user segments (Claim 1, determining one or more user conditions of the user of the two or more users based at least in part on the user activity; determining one or more user segments based at least in part on the one or more user conditions of the user of the two or more users and the user identity of the user of the two or more users); and 
evaluate an experience based at least in part on the one or more user segments; and executing, on a webserver, the personalization logic when the user visits a channel of the two or more channels in order to facilitate display of personalized content based at least in part on the experience (Claim 1, determining an experience for the user of the two or more users based at least in part on the one or more user segments of the user of the two or more users and the user identity of the user of the two or more users) wherein: 
each of the two or more channels comprise a channel type of: a website channel type; or a non-website channel type, wherein the non-website channel type comprises applications and internet capable devices (Claim 1, each channel of the two or more channels comprises either a web site channel or a non-web site channel). 
Gabriel teaches that the channel type of at least one of the two or more channels is a non-website channel type. Gabriel teaches at [0047] that a personalization application can include data collection and recommendation modules. [0051] describes that personalization can be applied across a plurality of feeds of different channel types, including a web article feed, mobile software applications, and nearby events.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gabriel with the ‘066 patent. Personalizing content across a number of different types of information channels improves user experience by personalizing more types of content for the user. Therefore, one of skill in the art would seek to combine Gabriel with the claimed invention of the ‘066 patent, to similarly improve user experience.
As the claimed invention is obvious in light of the ‘066 reference when viewed in light of the prior art, the claimed invention of the current application does not define a patentably distinct invention. Similarly, the dependent claims do not define additional subject matter sufficient to constitute a patentable invention distinct from that of the ‘066 patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-9, 11, 14, 16, 17, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Alon, et al., U.S. PGPUB No. 2014/0143655 (“Alon”), in view of Gabriel.
Alon teaches a system and method for adjusting displayed content based on user behavior. With regard to Claim 1, Alon teaches a system for personalization of digital displayed media comprising:
one or more processing modules; and one or more non-transitory storage modules storing computing instructions configured to run on the one or more processing modules ([048] describes a user navigating to a website using a communication device) and perform acts of: 
using personalization logic to: evaluate one or more user conditions of a user to determine one or more user segments; and evaluate an experience based at least in part on the one or more user segments ([0059] teaches that users can be clustered based on logic that evaluates various conditions about users; [0075]-[0076] describe that predefined rules can be retrieved to select content for presentation to a user in a website, where the predefined rules can be applied based on a status determined for a user by analyzing user behavior or based on the cluster in which the user was classified); and 
executing, on a webserver, the personalization logic when the user visits a channel in order to facilitate display of personalized content based at least in part on the experience ([0075]-[0076] describe that the identified content is loaded in a website and presented to the user).
Alon, in view of Gabriel teaches personalization logic configured to be adaptable among two or more channels; executing logic when a user visits a channel of the two or more channels; wherein each of the two or more channels comprise a channel type of: a website channel type; or {WB477228v10 }34Docket No. HYV-003_CON a non-website channel type, wherein the non-website channel type comprises applications and internet capable devices; and the channel type of at least one of the two or more channels is a non-website channel type.
Alon teaches the personalization logic for a website channel, as is described above. Gabriel teaches at [0047] that a personalization application can include data collection and recommendation modules. [0051] describes that personalization can be applied across a plurality of feeds of different channel types, including a web article feed, mobile software applications, and nearby events. Therefore, personalization can be carried out based on information determined about a user across a plurality of channels, one of which is a non-website channel comprising applications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gabriel with Alon. Gabriel personalizes information for users across a number of different types of content that users might want to access. Therefore, one of skill in the art would seek to combine elements of Gabriel with Alon, to improve user experience by personalizing content for users in additional content types beyond websites.
Claim 14 recites a method carried out by the system of Claim 1, and the claim is similarly rejected as obvious.
With regard to Claim 3, Alon teaches inserting a tracking code in a webpage of the website channel, wherein the tracking code comprises common code, account specific logic, and user specific data, the tracking code tracks user activity on the webpage of the website channel, and the common code applies to two or more accounts and the account specific logic comprises instructions for updating content for an account of the two or more accounts. [0035]-[0036] describe an application executing which adjusts content of webpages for a plurality of users accessing a page, where the content is adjusted personally for each of the users. [0037] describes that the application includes a module which generates a profile and stores the profile in a database.
Claim 16 recites a method carried out by the system of Claim 3, and the claim is similarly rejected as obvious.
With regard to Claim 4, Alon teaches that the one or more user segments comprise a grouping of user identities having at least one shared user condition. [0059] describes a number of conditions regarding users which are used to cluster users.
Claim 17 recites a method carried out by the system of Claim 4, and the claim is similarly rejected as obvious.
With regard to Claim 7, Alon teaches accessing a lookup table comprising a third party identifier; and matching the third party identifier with a user identity. [0048] describes that third-party identifiers such as organizations and identifiers related to search activity can be identified and associated with a user for the purpose of personalization.
Claim 20 recites a method carried out by the system of Claim 7, and the claim is similarly rejected as obvious.
With regard to Claim 8, Alon teaches determining that a first user identity comprises an identifier that has previously been referenced by a second user identity within a same account; and merging the first user identity and the second user identity in response to determining a match between the identifier of the first user identity and the second user identity. [0057]-[0058] describe that tracking can be used to identify user contact details via other communication parties, as well as logins to other social networking sites. These details are then used as part of the personalization for the user.
Claim 21 recites a method carried out by the system of Claim 8, and the claim is similarly rejected as obvious.
With regard to Claim 9, Alon, in view of Gabriel teaches that a change to the personalization logic is consistent across the two or more channels after the first user identity and the second user identity have been merged. Alon teaches at [0058]-[0059] that external profile details can be used by the tracking component for the purpose of personalizing site content. Gabriel teaches at [0051] that the same personalization can be applied across multiple content channels. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gabriel with Alon, to expand personalization to additional channels beyond those of webpages.
Claim 22 recites a method carried out by the system of Claim 9, and the claim is similarly rejected as obvious.
With regard to Claim 11, Alon teaches that the one or more processing modules are located in an edge node. Fig. 1 shows that the application is accessed by a user communication device directly through a network connection.
Claim 24 recites a method carried out by the system of Claim 11, and the claim is similarly rejected as obvious.
Claims 2, 5, 6, 12, 13, 15, 18, 19, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Alon, in view of Gabriel, and in view of Niepert, et al., U.S. PGPUB No. 2017/0337587 (“Niepert”).
With regard to Claim 2, Alon, in view of Niepert teaches evaluating the one or more user conditions of the user to determine the one or more user segments comprises determining the one or more user segments via a constant time algorithm by pre-compiling logic to pre-define an output, wherein the pre-compiled logic is executed by a web service and is stored in a statically-compiled library, wherein the constant time algorithm is loaded in a library on a webserver and used by the method in real-time and a capped number of operations performed by the constant time algorithm is independent from the size of an input, wherein the input is at least one of: data provided with an event; an attribute of the user; geolocation data of the user; one or more user conditions; one or more user segments; one or more existing users; and one or more prior sessions recorded for the user.
Alon teaches clustering users into groups according to user attributes, conditions, geolocation, etc. as described at [0059]. Niepert teaches at [0013] that users can be mapped to their interests for the purpose of personalizing content in constant time. [0022]-[0023] describe that a categorization component maps request key values from content requests on a periodic basis, to pre-define a lookup table that is used to perform constant-time lookups. [0039]-[0041] describe that a look-up table is updated which stores a mapping of key values from content requests to a set of domain dependent terms for use by the personalization component. Personalization is carried out in constant time by taking this pre-defined segment information and performing a single operation of a table look-up, to determine personalized content matching the vocabulary terms in the look-up table. Feedback can be used to further update the model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Niepert with Alon and Gabriel. The use of the constant time personalization algorithm in Niepert reduces computational load when performing personalization in real time. Therefore, one of skill in the art would seek to implement website personalization using this type of algorithm, to improve the functioning of a personalization system by reducing the computational load needed to perform real-time personalization.
Claim 15 recites a method carried out by the system of Claim 2, and the claim is similarly rejected as obvious.
With regard to Claim 5, Niepert teaches updating the one or more user segments in response to a change in a qualifying user condition of the one or more user segments. [0041] describes that a user interaction component can determine feedback with which to exclude keywords from a vocabulary in response to user interactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Niepert with Alon and Gabriel, to reduce computational burden of real-time content personalization.
Claim 18 recites a method carried out by the system of Claim 5, and the claim is similarly rejected as obvious.
With regard to Claim 6, Gabriel teaches tracking the user through a different channel of the two or more channels; and compiling a global user identity for the user. [0041] describe that a personalization can be carried out by tracking user data including applications installed and most used, web browsing data, and events attended. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gabriel with Alon and Niepert, to expand personalization to additional channels beyond those of webpages.
Claim 19 recites a method carried out by the system of Claim 6, and the claim is similarly rejected as obvious.
With regard to Claim 12, Alon teaches detecting a change in a user condition; and running a personalization logic for the user in response to the change in the user condition. [0074] describes that tracking occurs in real time to run the personalization, thereby indicating that the system detects changing user conditions, such as user behavior in navigating a page.
Claim 25 recites a method carried out by the system of Claim 12, and the claim is similarly rejected as obvious.
With regard to Claim 13, Alon teaches that the change in the user condition comprises at least one of a user visit to the at least one of the two or more channels and a request by a third party. [0074] describes that the real-time tracking is carried out when users visit a website.
Claim 26 recites a method carried out by the system of Claim 13, and the claim is similarly rejected as obvious.
Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Alon, in view of Gabriel, and in view of Choi, U.S. Patent No. 11,055,749 (“Choi”).
With regard to Claim 10, Choi teaches that the tracking code is installed as a single JavaScript snippet in the header of the webpage. Col. 6, lines 8-21 describe that tracking code can be included in a portion of a webpage as JavaScript included in a header. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Choi with Alon and Gabriel, as the use of script code thusly embedded in a page can enable tracking across multiple sites, thereby improving the system by increasing the tracking capabilities.
Claim 23 recites a method carried out by the system of Claim 10, and the claim is similarly rejected as obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

6/16/2022